oOo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

QUINN HOCHHALTER
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:20-CR-49 JAM

Plaintiff, STIPULATION REQUESTING JURY TRIAL
TO BEGIN MAY 18, 2020; FINDINGS AND
v. ORDER

AKIEAM HARRIS, DATE: April 14, 2020

TIME: 9:15 a.m.
Defendant. COURT: Hon. John A. Mendez

 

 

STIPULATION

Plaintiff United States of America, by and through its counsel of record, and defendant, by and
through defendant’s counsel of record, hereby stipulate as follows:

1. By previous order, this matter is set for status conference on April 14, 2020.

2. At the status conference, the parties will request the Court set a trial confirmation hearing
at its earliest available date and set a pretrial briefing schedule.

3. By this stipulation, the parties request the Court now set a jury trial to begin on May 18,
2020.
Hil
/il
Hl
Hl

STIPULATION AND [PROPOSED] ORDER

 
-F WD WN

“sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS SO STIPULATED.

Dated: March 12, 2020

Dated: March 12, 2020

McGREGOR W. SCOTT
United States Attorney

/s/ QUINN HOCHHALTER
QUINN HOCHHALTER
Assistant United States Attorney

 

/s/ JEROME PRICE
JEROME PRICE
Counsel for Defendant
AKIEAM HARRIS

 

FINDINGS AND ORDER

IT IS SO FOUND AND ORDERED this lb 7A. ay of March, 2020.

STIPULATION AND [PROPOSED] ORDER

il end

 

TH¥ HONORABLEJOHN A. MENDEZ
ITED STATES DISTRICT JUDGE

 
